Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 07/08/2021.
3.	Claims 1-20 are currently pending in this Office action.
4.	The 35 U.S.C. 101 rejections made in the prior Office actions are withdrawn in view of the claim amendment as shown below.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	Authorization for this examiner’s amendment was given in an interview with Ms. Anne Saturnelli on 09/08/2021.
7.	The application has been amended as follows in view of expediting allowance: 
	IN THE CLAIMS:
Rewrite claims 1, 6, 11, 14-15 and 19-20 as shown below:
Claim 1. (Currently Amended) A computer-implemented method of processing data comprising:
	receiving, using a processor, a data chunk;

	selecting, using a processor and in accordance with the metric value denoting the compressibility of the data chunk, a first size of a plurality of sizes, wherein the plurality of sizes denote different sizes of hash keys and hash values used in connection with data deduplication processing of data chunks, wherein the first size denotes a hash key size and a hash value size selected for use in connection with the data deduplication processing of the data chunk; and
	performing, using a processor, the data deduplication processing of the data chunk, wherein the data deduplication processing of the data chunk includes using a first hash value of the first size for the data chunk to determine whether the data chunk is a duplicate of a first existing data chunk of a hash table, wherein the first hash value is stored in a storage location of the first size, the hash table includes hash keys of the first size, and wherein the first existing data chunk is associated with a first hash key of the first size, and wherein the data deduplication processing for the data chunk further comprises: 
	mapping the first hash value to the first hash key of the hash table matching the first hash value, wherein the first hash key is used an index into the hash table and wherein the first hash key is a value stored in a storage location of the first size; and
	determining whether the first existing data chunk of the hash table matches the data chunk.

Claim 6.  (Currently Amended) The computer-implemented method of Claim 1, wherein the data deduplication processing for the data chunk further comprises: 

	
	responsive to determining that the first existing data chunk of the hash table matches the data chunk, determining that the data chunk is a duplicate of the first existing data chunk and not storing the data chunk as another copy of the first existing data chunk; and
	responsive to determining that there is no existing data chunk of the hash table matching the data chunk, performing first processing including determining that the data chunk is not a duplicate of an existing data chunk of the hash table.

Claim 11.  (Currently Amended) The computer-implemented method of Claim 9, wherein the hash function outputs values including a first value stored in a first storage location having a storage size larger than said first size and wherein the method includes:
	using a portion of the first value stored in the first storage location as the first hash value for the data chunk, wherein the portion has a size of the first size.

Claim 14. (Currently Amended) A system comprising:
	a processor; and
	a memory comprising code stored thereon that, when executed, performs a method of processing data comprising:
		receiving, using a processor, a data chunk;

		selecting, using a processor and in accordance with the metric value denoting the compressibility of the data chunk, a first size of a plurality of sizes, wherein the plurality of sizes denote different sizes of hash keys and hash values used in connection with data deduplication processing of data chunks, wherein the first size denotes a hash key size and a hash value size selected for use in connection with the data deduplication processing of the data chunk; and
		performing, using a processor, the data deduplication processing of the data chunk, wherein the data deduplication processing of the data chunk includes using a first hash value of the first size for the data chunk to determine whether the data chunk is a duplicate of a first existing data chunk of a hash table, wherein the first hash value is stored in a storage location of the first size, the hash table includes hash keys of the first size, and wherein the first existing data chunk is associated with a first hash key of the first size, and wherein the data deduplication processing for the data chunk further comprises: 
		mapping the first hash value to the first hash key of the hash table matching the first hash value, wherein the first hash key is used an index into the hash table and wherein the first hash key is a value stored in a storage location of the first size; and
		determining whether the first existing data chunk of the hash table matches the data chunk.

Claim 15. (Currently Amended) A non-transitory computer readable medium comprising code stored thereon that, when executed, performs a method of processing data comprising:

	determining, using a processor, a metric value denoting a degree of compressibility of the data chunk;
	selecting, using a processor and in accordance with the metric value denoting the compressibility of the data chunk, a first size of a plurality of sizes, wherein the plurality of sizes denote different sizes of hash keys and hash values used in connection with data deduplication processing of data chunks, wherein the first size denotes a hash key size and a hash value size selected for use in connection with the data deduplication processing of the data chunk; and
	performing, using a processor, the data deduplication processing of the data chunk, wherein the data deduplication processing of the data chunk includes using a first hash value of the first size for the data chunk to determine whether the data chunk is a duplicate of a first existing data chunk of a hash table, wherein the first hash value is stored in a storage location of the first size, the hash table includes hash keys of the first size, and wherein the first existing data chunk is associated with a first hash key of the first size, and wherein the data deduplication processing for the data chunk further comprises: 
	mapping the first hash value to the first hash key of the hash table matching the first hash value, wherein the first hash key is used an index into the hash table and wherein the first hash key is a value stored in a storage location of the first size; and
	determining whether the first existing data chunk of the hash table matches the data chunk.


Claim 19.  (Currently Amended) The non-transitory computer readable medium [[d]] of Claim 18, wherein the method further comprises:
	compressing the data chunk using a data compression algorithm; and
	determining the compression ratio for the data chunk in accordance with a size of a compressed form of the data chunk and a size of an uncompressed form of the data chunk provided as an input to the data compression algorithm. 

20. (Currently Amended) The non-transitory computer readable medium of Claim 15, wherein the data deduplication processing for the data chunk further comprises:  
	
	
	responsive to determining that the first existing data chunk of the hash table matches the data chunk, determining that the data chunk is a duplicate of the first existing data chunk and not storing the data chunk as another copy of the first existing data chunk; and
	responsive to determining that there is no existing data chunk of the hash table matching the data chunk, performing first processing including determining that the data chunk is not a duplicate of an existing data chunk of the hash table.


REASONS FOR ALLOWANCE
8.	The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1-20, the prior art fails to disclose or make obvious, neither singly nor in combination, a non-transitory computer readable medium, a system, or a computer-implemented method of processing data comprising, in addition to the other recited features of the claim, the features of receiving, using a processor, a data chunk; determining a metric value denoting a degree of compressibility of the data chunk; selecting in accordance with the metric value denoting the compressibility of the data chunk, a first size of a plurality of sizes, wherein the plurality of sizes denote different sizes of hash keys and hash values used in connection with data deduplication processing of data chunks, wherein the first size denotes a hash key size and a hash value size selected for use in connection with the data deduplication processing of the data chunk; and performing the data deduplication processing of the data chunk, wherein the data chunk includes using a first hash value of the first size for the data chunk to determine whether the data chunk is a duplicate of a first existing data chunk of a hash table, wherein the first hash value is stored in a storage location of the first size, the hash table includes hash keys of the first size, and wherein the first existing data chunk is associated with a first hash key of the first size, and wherein the data deduplication processing for the data chunk further comprises: mapping the first hash value to the first hash key of the hash table matching the first hash value, wherein the first hash key is used an index into the hash table and wherein the first hash key is a value stored in a storage location of the first size; and determining whether the first existing data chunk of the hash table matches the data chunk in the manner cited in claims 1, 14 or 15.




Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/MONICA M PYO/Primary Examiner, Art Unit 2161